        Case 18-03205 Document 71 Filed in TXSB on 02/03/21 Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                                                                                               ENTERED
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                      02/03/2021
                                HOUSTON DIVISION

IN RE:                                    §
ABC DENTISTRY, P.A., et al.               §                 CASE NO: 16-34221
                                          §
      Debtor(s)                           §                 (Chapter 11)
                                          §
                                          §                  Jointly Administered
_________________________________________ §
SAEED ROHIFARD                            §
                                          §
      Plaintiff,                          §
v.                                        §
                                          §
BREWER & PRITCHARD, A PROFESSIONAL §                        Adv. Proc. No. 18-03205
CORPORATION, J. MARK BREWER,              §
AND A. BLAIRE HICKMAN                     §
                                          §
      Defendants.                         §

              DEFENDANTS’ MOTION TO EXTEND DEFENDANTS’ TIME TO
                          FILE RESPONSIVE PLEADING

       The first amended complaint was served on Defendants on January 18, 2021. The amended

complaint purports to add two new parties, but it has not yet been served on these parties. Counsel

for Plaintiff failed to state whether he is opposed or unopposed to an extension of time to answer
  DENIED.

or respond.

        Defendants respectfully request to push back Plaintiff’s hearing on its second motion to
  Signed: February  03,2018
           October 17,  2021
remand from February 25, 2021 to two weeks later, to March 11, 2021.
                                                     ____________________________________
        Therefore, Defendants Brewer & Pritchard PC, J. Mark Brewer   Marvin  Isgur
                                                                         and A.  Blaire Hickman
                                                          United States Bankruptcy Judge
respectfully move for an extension of time to Tuesday February 23 2021, in which to file a

responsive pleading to the complaint and a response to plaintiff’s second motion to remand.



______________________________________________________________________________
MOTION TO EXTEND TIME TO FILE RESPONSIVE PLEADING                                           PAGE 1
        Case 18-03205 Document 71 Filed in TXSB on 02/03/21 Page 2 of 2




       Additionally, Plaintiff’s reply briefs will be due one week after Defendants’ file their

responsive pleadings.

       Dated: January 26, 2021

                                             Respectfully submitted,

                                             /s/ Kenneth Zimmern
                                             Kenneth A. Zimmern, SDTX 13757
                                             Zimmern Law Firm, P.C.
                                             8588 Katy Freeway, Suite 226
                                             Houston, Texas 77024
                                             (713) 529-4999
                                             attorney@zimmern.com

                                             Sean Ryan Buckley, SDTX 25833
                                             Sean Buckley & Associates
                                             770 S. Post Oak Ln., Suite 620
                                             Houston, TX 77056
                                             (713) 380-1220
                                             buckleyfirm@gmail.com

                                             COUNSEL FOR DEFENDANTS


                             CERTIFICATE OF CONFERENCE
        On January 25, 2021, the undersigned communicated by electronic mail with counsel for
Plaintiff. Plaintiff’s counsel did not respond, and failed to state whether Plaintiff is opposed or
unopposed to an extension in which to file a responsive pleading to the first amended complaint.


                                      /s/ Kenneth Zimmern
                                      Kenneth A. Zimmern
                                      Lead Attorney for Defendants


                                 CERTIFICATE OF SERVICE


       A copy of the foregoing document has been filed via the court’s CM/ECF filing system
and served in accordance with the rules via ECF on January 26, 2021.


                                      /s/ Kenneth Zimmern
                                      Kenneth A. Zimmern

______________________________________________________________________________
MOTION TO EXTEND TIME TO FILE RESPONSIVE PLEADING                                           PAGE 2
